United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2384
                                   ___________
Gregory P. Vrban,                       *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
   v.                                   * Southern District of Iowa.
                                        *
Deere & Company,                        *
doing business as                       *     [UNPUBLISHED]
John Deere Company                      *
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: December 17, 1999
                              Filed: December 23, 1999
                                  ___________

Before BEAM, HEANEY, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Gregory P. Vrban appeals from the district court's1 order granting Deere &
Company's (Deere) motion for summary judgment. See Fed. R. Civ. P. 56. Vrban
alleges that Deere constructively discharged him in retaliation for filing a workers'
compensation claim. Vrban asserts that such a retaliatory constructive discharge
violates Iowa law. Deere argues that although Iowa law recognizes a claim for


        1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
retaliatory discharge, it does not recognize a claim for retaliatory constructive
discharge.

       Without deciding the question of whether Iowa law recognizes a claim for
retaliatory constructive discharge, the district court examined the requirements for a
cognizable claim of retaliatory discharge as recognized by Iowa law. See Teachout v.
Forest City Community Sch. Dist., 584 N.W.2d 296, 299 (Iowa 1998). The district
court found that Vrban failed to present sufficient facts to support a claim for retaliatory
discharge under Iowa law and, accordingly, granted summary judgment in favor of
Deere. We review de novo a district court's summary judgment determinations. See
Amir v. St. Louis Univ., 184 F.3d 1017, 1024 (8th Cir. 1999).

      We have considered the entire record and Vrban's arguments on appeal, and we
conclude that the district court committed no error in granting summary judgment to
Deere. We affirm on the basis of the reasons set forth in the district court's order. See
8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            2–